Name: 2006/8/EC: Commission Decision of 4 January 2006 amending Decision 92/452/EEC as regards certain embryo collection and production teams in Canada and the United States of America (notified under document number C(2005) 5795) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  trade;  agricultural policy;  America;  health
 Date Published: 2006-01-11; 2007-05-08

 11.1.2006 EN Official Journal of the European Union L 6/32 COMMISSION DECISION of 4 January 2006 amending Decision 92/452/EEC as regards certain embryo collection and production teams in Canada and the United States of America (notified under document number C(2005) 5795) (Text with EEA relevance) (2006/8/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams listed in that Decision. (2) Canada and the United States of America have requested that amendments be made to the entries for those countries on those lists as regards certain embryo collection and production teams. (3) Canada and the United States of America have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection teams concerned have been officially approved for exports to the Community by the veterinary services of those countries. (4) Decision 92/452/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 14 January 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 January 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2005/774/EC (OJ L 291, 5.11.2005, p. 46). ANNEX The Annex to Decision 92/452/EEC is amended as follows: (a) the following rows for Canada embryo collection teams are deleted: CA E72 Western Ontario Breeders Inc. PO Box 457 Woodstock, Ontario N4S 7Y7 Dr B. Hill CA E542 Livestock Reproductive Technologies Inc. 127 Quigley Dr. Cochrane, Alberta T0L OW4 Dr Stan Bychawski CA E583 130, rang Charlotte Saint-Liboire, QuÃ ©bec J0H 1R0 Dr Rolland Lussier CA E595 8451 Highway 23N Box 66 Listowel, Ontario N4W 3H2 Dr Rod Wierenga CA E630 McIntosh Embryo Transfer RR 5 Embro, Ontario Dr Brian Hill CA E945 HÃ ´pital Vet. Iberville Missisisquoi 1120 Boulevard dIberville Iberville, QuÃ ©bec J2X 4B6 Dr Daniel Gervais CA E979 Bureau vÃ ©tÃ ©rinaire Kildare 681, rue Kildare CP 252 Saint-Ambroise, QuÃ ©bec J0K 1C0 Dr Suzanne Laurence CA E1113 Maritime Genetics RR 2 Salisbury, New Brunswick E0A 3EO Dr Richard Whittaker CA E1364 Trillium Embryo Services 99 Hands Drive Guelph, Ontario N1G 4N3 Dr Robert Stubbings CA E1439 RR 5 Guelph, Ontario N1H 6J2 Dr Claire Plante CA E1535 Optimum Genetics Ltd 4246 Albert St. Regina, Saskatchewan S4S 3R9 Dr Duncan K. Hockley (b) the following rows for Canada are inserted: CA E1624 Central Veterinary Clinic 4102-64 St. Southwest Industrial Park Ponoka, Alberta T4J 1J8 Dr Bruce Wine CA E1665 Bow Valley Embryo Transfer Ltd PO Box 1239 Brooks, Alberta T1R 1C1 Dr Rob Stables (c) the row for Canada embryo collection and production team No E71 is replaced by the following: CA E71 E71 (FIV) Gencor RR 5 Guelph, Ontario N1H 6J2 Dr Ken Christie Dr Everett Hall (d) the row for Canada embryo collection team No E593 is replaced by the following: CA E593 Davis-Rairdan Embryo Transplant Ltd PO Box 590 Crossfield, Alberta T0M 0S0 Dr R. Davis (e) the row for Canada embryo collection team No E607 is replaced by the following: CA E607 Mill Bay Veterinary Clinic 840 Delaune Road PO Box 128 Mill Bay, British Columbia VOR 2P0 Dr Chris Urquhart (f) the row for Canada embryo collection and production team No E661 is replaced by the following: CA E661 E661 (FIV) Clinique VÃ ©tÃ ©rinaire  Saint-Louis 84 Principale, CP 30 Saint-Louis de Gonzague, QuÃ ©bec J0S 1TO Dr Roger SauvÃ © Dr Guy Massicotte (g) the row for Canada embryo collection team No E728 is replaced by the following: CA E728 Central Canadian Genetics Ltd 202 Dufferin Ave. Selkirk, Manitoba R1A 1B9 Dr Jack Reeb (h) the row for Canada embryo collection and production team No E764 is replaced by the following: CA E764 E764 (FIV) Alta Embryo Group Ltd 253147 Unit A, Bearspaw Road Calgary, Alberta T3L 2P5 Dr R. J. McAllister Dr R. E. Janzen (i) the row for Canada embryo collection and production team No E827 is replaced by the following: CA E827 E827 (FIV) Landry et Houde VÃ ©tÃ ©rinaires 216 rue Campagna Victoriaville, QuÃ ©bec G6P 6A2 Dr Richard Landry Dr Raymond Houde (j) the row for Canada embryo collection team No E885 is replaced by the following: CA E885 Livestock Reproductive Technologies Inc. 315 Silverthorn Way N.W. Calgary, Alberta T3B 4E8 Dr Martin Wenkoff (k) the row for Canada embryo collection and production team No E933 is replaced by the following: CA E933 E933 (FIV) E.T.E. Inc. 3700 Boulevard de la ChaudiÃ ¨re Suite 100 Ste Foy, QuÃ ©bec G1X 2K5 Dr Louis Picard Dr Marc Dery Dr Pierre Clavel (l) the row for Canada embryo collection team No E1033 is replaced by the following: CA E1033 Les Transferts dEmbryons de lEst 183 rue Ste-Anne Rimouski, QuÃ ©bec G5L 4H2 Dr Barbara St-Pierre (m) the row for Canada embryo collection team No E1142 is replaced by the following: CA E1142 Trans-Bio GÃ ©nÃ ©tique Inc. 2145, rang Saint-Edouard St-Liboire, QuÃ ©bec J0H 1R0 Dr Raynald Dupras (n) the row for Canada embryo collection team No NSET002 is replaced by the following: CA E1551 Nova Scotia Animal Breeders Co-op. 288 Hawthorne St. Antigonish, Nova Scotia, B2T 1B8 Dr Darryl P. Ward (o) the following rows for United States of America embryo collection teams are deleted: US 94OH077 E7 Select Embryos, Inc. 11555 US 42 Plain City, OH Dr Ronald F. Rohde US 96OH090 E7 Select Embryos, Inc. 10630 US 42 Plain City, OH Dr Anthony E. Good US 92WI051 E29 94WI051 IVF ABS Global 6908 River Rd DeForest, WI Dr Lori Nagel US 91IA027 E509 Maplehurst Ova Trans RR 1, Box 124 Keota, IA Dr R. A. Carmichael US 91PA005 E512 94PA005 IVF Em Tran Inc. 197 Bossier Road Elizabethtown, PA Dr Boyd Henderson US 94OH073 E568 Ohio Embryo Transfer Inc. PO Box 64 120 DW County Line Road Columbiana, OH Dr Max M. Van Buren US 95OR080 E579  Evergreen Veterinary Reproductive Services 605 Marvin Road Tillamook, OR Dr Rick Steel US 91ME009 E585 Pinetree-R ET Service PO Box 249 North Anson, ME Dr Paul L. Roullard US 91MI017 E599  Reproductive Special 4915 Delta River Drive Lansing, MI Dr Craig Thompson US 93WI064 E655  Sunshine Genetics Rt 5, Box 38, W7782, Hwy 12 Whitewater, WI Dr Chris Keim US 97W1097 E707  Mayville Animal Clinic, SC N7860 Hwy 67 Mayville, WI Dr Patrick Philips US 94WI018 E708  Royal Flush Genetics 101 North Adams Marshfield, WI Dr Randy A. Musack US 93OH057 E720  Blauser Vet Clinic 4088 Ruby Road Tipp City, OH 45371 Dr Chris Blauser US 94ME075 E812 New England Genetics RR 3, Box 630 Auburn, ME Dr Calvin Blessing US 94WI078 E845  Dairyland Veterinary Service SC 310 Main Street Casco, WI Dr Michael Staudinger US 94WI079 E913  Heritage Animal Hospital 751 West Main St. Hortonville, WI Dr Dan Oberschlake US 01WI098 E1063 Dairyland Veterinary Practice 370 Flower Court Platterville, WI 53818 Dr Leah Penza US 96WI093 E1093  Wittenburg Veterinary Clinic N. 4692 Birnamwood Rd Birnamwood, WI Dr John Prososki (p) the following row for United States of America is inserted: US 05GA115 E835 Bickett Genetics 455 Brotherton Lane Chickamauga, GA 30707 Dr Todd J. Bickett (q) the row for United States of America embryo collection team No 93WI060 is replaced by the following: US 93WI060 E857 Emquest Embryo Transfer Service 2400 Eastern Ave. Plymouth, WI 53073 Dr Byron W. Williams (r) the row for United States of America embryo collection team No 96OR085 is replaced by the following: US 96OR085 E1090 Precision Embryonics, Inc. 11380 Little River Road Glide, OR 97443 Dr Gregory J. K. Garcia (s) the row for United States of America embryo collection team No 99MI105 is replaced by the following: US 99MI105 E4 Northstar Select Sires 1081 129th Ave. Wayland, MI 49348 Dr Jeffrey Adams (t) the row for United States of America embryo collection team No 92WI057 is replaced by the following: US 91WI057 E631 VRS Inc. 3559 Pioneer Rd Verona, WI Dr Robert Rowe (u) the row for United States of America embryo collection team No 91WI045 is replaced by the following: US 91WI045 E655 Sunshine Genetics Rt 5, Box 38, W7782, Hwy 12 Whitewater, WI Dr Chris Keim Dr Dan Hornickel